DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 6 and 9 – 21 are pending in this application.  Claims 7 and 8 have been cancelled.  The election/restriction by original presentation of claims 9, 16 and 17, cited in the previous office action mailed April 27, 2021, is withdrawn in view of the Petition Decision mailed August 19, 2021.  As amended, claims 1 – 4, 10 – 15 and 18 – 21 overcome(s) the 35 U.S.C 112, first paragraph rejection cited in the previous office action.  As amended, claim 10 overcome(s) the 35 U.S.C 112, second paragraph rejection cited in the previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 4, 14 – 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an “organo-sheet” being a pre-consolidated sheet of thermoplastic material with layers of fibers, does not reasonably provide enablement for all configurations that can comprise an “organo-sheet.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification states (paragraph [009]) that an “organo-sheet which may be a pre-consolidated sheet of thermoplastic material being reinforced with layers of fibers.”  The phrase “maybe” does not particularly limit the “organo-sheet” to the one embodiment described in the specification. As such, one of ordinary skill cannot reasonably expect to extrapolate that one example across the entire scope of the claims. See MPEP 2164.02.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3, 9, 10 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson USP 3873167 in view of Blase WO 2006108389.
Claim 1, Anderson discloses a flanged bearing outer ring unit assembly (Fig. 8, col. 5, ll. 6 – 14) comprising: an outer ring 56’ comprising metal and having a sliding interface 69’ (col. 4, ll. 44 – 51); and a polymeric (“nylon” – col. 1, l. 41) flange (housing parts 63’ and 64’); and an injection molding form (construed as a “bonding material” - col. 4, 52 – 53) attaching the polymeric flange to the sliding interface (col. 4, ll. 44 – 51).

Blase teaches forming a similar device that uses an injection molding form (the presence of an injection molding form is inherent, if not obvious, as suggested by Blase in paragraph [0016]: “The bearing bush, which preferably consists only of the two components bearing body and housing, can be made in an overmolding process, wherein the bearing body as a mold for the production of the housing…” An injection molding form in concert with the bearing bush would be required in order to achieve the external shape of the housing structure during the overmolding process) attaching a housing 2 (analogous to a polymeric flange) in one piece to a sliding interface of bearing body 3 (analogous to an outer ring).  
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Blase.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the device of Anderson, and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that using an injection molding form to attach the polymeric flange to the sliding interface in Anderson would enable the 
Claim 2, Anderson discloses the polymeric material as a thermoplastic material (“nylon” – col. 1, l. 41).  
Claim 3, Anderson discloses the polymeric material being fiber reinforced (col. 1, l. 42).
Claim 9, Anderson discloses a method for manufacturing a flanged bearing outer ring unit comprising providing an outer ring 56’ comprising metal and having a sliding interface 69’ and a polymeric flange 63’, 64’ attached to the sliding interface; 
Anderson does not expressly discloses placing the outer ring in a molding form, and filling the cavity formed by the molding form and the outer ring by injecting polymeric material into the cavity.  However, Anderson does disclose a flange bearing outer ring unit assembly which the claimed invention (an injection molding form attaching the polymeric flange to the sliding interface) can be seen as an “improvement” (The polymeric flange in Anderson is comprised of two parts that are sandwiched together to attach to the sliding interface).
Blase teaches forming a similar process that involves placing an outer ring in a molding form and filling the formed by the molding form and the outer ring by injection molding uses an injection molding form (the presence of an injection molding form is inherent, if not obvious, as suggested by Blase in paragraph [0016]: “The bearing bush, which preferably consists only of the two components bearing body and housing, can be made in an overmolding process, wherein the bearing body as a mold for the production of the housing…” An injection molding form in concert with the bearing bush would be 
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Blase.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the device of Anderson, and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that employing the process of placing the outer ring in a molding form, and filling the cavity formed by the molding form and the outer ring by injecting polymeric material into the cavity in Anderson would enable the attachment of the polymeric flange in one piece, as opposed to multiple pieces, to form a bearing assembly comprised of concentrically arranged and relatively slide parts.
The modification of Blase does not expressly disclose the molding form comprising a first molding part and a second molding part, wherein the first molding part, the second molding part and the outer ring form a cavity fillable with a polymeric material.
 However, the complexity of the molding form depends on complexity of the part to be molded.  Moldings are formed into combinable sections in order to form complex part features such as overhangs or undercuts.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a molding form comprising a first molding part and a second molding part, since it has been held that discovering 
The modification of Blase does not expressly disclose cooling the polymeric material, and demolding the flanged bearing outer ring unit by removing the first molding part and the second molding part.
The examiner takes official notice that it is well-known to cool polymeric material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cool the polymeric material in the molding form of Blase because injectable polymeric material such as plastic is known to harden upon cooling and, thus, conform to the configuration of the cavity to form the part. 
Accordingly, Anderson as modified by Blase discloses demolding the flanged bearing outer ring unit by removing the first molding part and the second molding part, as this would inherent, in not obvious, to use the bearing assembly in its prescribed application.
Claim 10, Anderson discloses assembling rolling elements 58 and an inner ring 57 into the outer ring of the flanged bearing outer ring unit to produce a bearing assembly.
Claim 11, Anderson discloses the siding interface 69’ being curved and wherein the polymeric flange has a curved surface 82 in direct contact with the sliding interface.
Claim 12, Anderson discloses the polymeric flange having a first leg 81 having the curved surface 82 and a second leg (at 63’,64’) substantially perpendicular to the first leg.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Blase as applied to claim 1 above, and further in view of Boved EP 7891903.
Anderson does not expressly disclose the polymeric material being reinforced by an embedded metal sheet or an organo-sheet.
Boved teaches a similar device (Fig 1) comprising a polymeric material (“plastic”) reinforced by an embedded metal sheet 2. Said metal sheet improves rigidity of the polymeric material, thereby preventing deformation under load that would otherwise adversely affect bearing performance (col. 2, II. 26 - 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Anderson, such that the polymeric material being reinforced by an embedded metal sheet, as taught by Boved, for the purpose of improving the rigidity of the polymeric material, thereby preventing deformation under load that would otherwise adversely affect bearing performance.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Blase as applied to claim 9 above, and further in view of Boved EP 7891903.
The modification of Blase does not expressly disclose placing a metal sheet or an organo-sheet in the cavity of the molding form before filing the cavity of the molding form.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Anderson and Blase, to include placing a metal sheet 2 or an organo-sheet in the cavity of the molding form before filing the cavity of the molding form, as taught by Boved, for the purpose of improving the rigidity of the polymeric material, thereby preventing deformation under load that would otherwise adversely affect bearing performance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Blase as applied to claim 19 above, and further in view of Boved EP 7891903.
Anderson does not expressly disclose the polymeric material being reinforced by an embedded metal sheet or an organo-sheet.
Boved teaches a similar device (Fig 1) comprising a polymeric material (“plastic”) reinforced by an embedded metal sheet 2. Said metal sheet improves rigidity of the polymeric material, thereby preventing deformation under load that would otherwise adversely affect bearing performance (col. 2, II. 26 - 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Anderson, such that the polymeric material being reinforced by an embedded metal sheet, as taught by Boved, for the purpose .

Allowable Subject Matter
Claims 5, 6 and 18 are allowed.
Claims 13, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656